65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence Eugene ALLEY, Plaintiff-Appellant,v.Steve BOYLES;  Willie Edley;  John Glenn Watkins;  LynnPhillips, Defendants-Appellees.
No. 94-6738.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 23, 1994.Decided Sept. 6, 1995.

Clarence Eugene Alley, Appellant Pro Se.
Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing as frivolous, under 28 U.S.C. Sec. 1915(d) (1988), his 42 U.S.C. Sec. 1983 (1988) complaint seeking injunctive relief and damages against state prison officials.  Appellant's civil action alleged that the Defendants violated his due process protections in finding him guilty of violating prison regulations, placing him in segregation, and maintaining infraction records that resulted in his being denied honor status and may potentially affect adversely his opportunities for parole.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm under the authority of Sandin v. Conner, 63 U.S.L.W. 4601 (U.S. June 19, 1995) (No. 93-1911), and deny Appellant's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.